Citation Nr: 1237178	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  10-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating for keratoconus.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1994 to May 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the benefit sought.  

In reviewing the file at this time, the Board notes that in June 2012, it granted a motion to re-schedule a hearing when in fact, the Veteran's April 2012 motion indicated he desired to cancel his hearing, and instead simply requested additional time to submit evidence.  Since additional evidence was received in September 2012, and the Veteran does not desire a hearing, no further response to the Veteran's April 2012 motion is considered necessary.   

The appeal is REMANDED to the RO and VA will notify the appellant if further action is required.


REMAND

In September 2012, the Veteran submitted to the Board additional evidence on a CD-ROM, together with a waiver of RO consideration of that evidence.  In the accompanying cover letter, the evidence was identified as consisting of service records, a buddy statement, National Optometry medical records and records from Dr. Kenneth Lebow.  As it happens, however, the additional evidence submitted was unable to be reviewed, as the CD-ROM in which it was stored was damaged.  Evidently, this occurred during transit.  In view of this, the Board must remand the case to procure this evidence.  

Additionally, it is indicated the Veteran is receiving continuing care for his keratoconus from National Optometry and Dr. Kenneth Lebow.  As such, any additional relevant records of treatment should be sought, and associated with the claims folder.  

Lastly, in light of the additional evidence to be obtained, the examiner who conducted the last VA examination (in August 2009) should prepare an addendum to that report to ensure consideration of the Veteran's entire pertinent history.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his attorney and request that he provide a printed copy of the information that was contained in the now damaged CD-ROM submitted in September 2012 for the Board's consideration in this appeal.  (It was indicated to contain service records, a buddy statement, National Optometry medical records and records from Dr. Kenneth Lebow.)  

2. Request from the Veteran and his attorney, the names and addresses of all medical providers who have provided treatment for the Veteran's keratoconus disability since August 2012.  After securing the necessary authorization, obtain these records, particularly those from National Optometry and Dr. Kenneth Lebow, and associate them with the claims file. 

3. Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the symptoms of his keratoconus disability.  He should be provided an appropriate amount of time to submit this lay evidence.

4. After associating any pertinent outstanding records with the claims file, forward the file to the person who conducted the August 2009 VA examination, if available, or if not available, to another qualified person for an addendum to the August 2009 report.  

The addendum should:

i.  indicate receipt and review of the claims folder in the addendum report;

ii.  indicate whether the newly submitted evidence indicates a decrease in corrected central distance vision acuity; and

iii.  specifically address whether there is a medical necessity for contact lenses due to the Veteran's bilateral keratoconus.  

If it is determined that an ophthalmological examination is necessary to provide the requested addendum, that should be arranged.  

5. After completing all indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney must be furnished with a supplemental statement of the case and given a reasonable period in which to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


